          Case 3:20-cv-00203-JM Document 5 Filed 09/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

STEPHEN D. RAY                                                                  PLAINTIFF
ADC #553661

v.                           CASE NO: 3:20CV00203-JM-JJV

STATE OF ARKANSAS, et al.                                                    DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 21st day of September, 2020.


                                                 ___________________________________
                                                  UNITED STATES DISTRICT JUDGE
